DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 23 May, 2019.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 11 is representative. Claim 11 recites:
A method for automatically generating medical research reports, the method comprising:
obtaining a set of medical results derived from a corpus of medical literature, the set of medical results being represented by values of attributes;
obtaining a set of directives associated with the set of medical results, an individual directive corresponding to instructions for utilizing medical results from the set of medical results to generate reports;
presenting a user interface configured to facilitate automated report generation, the user interface including a literature selection portion, an input portion, and a report portion, 
the literature selection portion being configured to obtain user entry and/or selection of medical literature from the corpus of medical literature, 
the input portion being configured to obtain narrative directions for generating the reports, the narrative direction having embedded directives, 
the report portion being configured to display reports generated based on the narrative directions;
obtaining, via the literature selection portion, a user entry and/or selection of a subset of medical literature from the corpus of medical literature;
obtaining, via the input portion, a narrative direction with an embedded directive; 
generating a report based on the narrative direction and execution of the embedded directives, such that a result of the execution of the embedded directive is placed in the narrative direction in place of the embedded directive; and 
presenting, via the report portion, the report.
Claim 1 recites a system that executes the steps of the method recited in Claim 11.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and a system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
obtaining, via the literature selection portion, a user entry and/or selection of a subset of medical literature from the corpus of medical literature;
obtaining, via the input portion, a narrative direction with an embedded directive; 
generating a report based on the narrative direction and execution of the embedded directives, such that a result of the execution of the embedded directive is placed in the narrative direction in place of the embedded directive.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between 
The claims, as illustrated by Claim 11, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Selecting information for display in a report that includes a summary statement that has placeholders to be filled in by relevant data is process that merely organizes this human activity. According to the specification, this type of activity - i.e. generating a repository of medical results based on a corpus of medical literature - includes conduct that would normally occur when doctors or other individuals in the health field attempt to remain up to date on the latest effective therapies (0002). As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
obtaining a set of medical results derived from a corpus of medical literature, the set of medical results being represented by values of attributes;
obtaining a set of directives associated with the set of medical results, an individual directive corresponding to instructions for utilizing medical results from the set of medical results to generate reports;
presenting a user interface configured to facilitate automated report generation, the user interface including a literature selection portion, an input portion, and a report portion, 
the literature selection portion being configured to obtain user entry and/or selection of medical literature from the corpus of medical literature, 
the input portion being configured to obtain narrative directions for generating the reports, the narrative direction having embedded directives, 
the report portion being configured to display reports generated based on the narrative directions;
presenting, via the report portion, the report.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The user interface with various sections for obtaining user entry or input, and for displaying the results of the abstract process is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract report generation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract report generation process. A GUI for receiving user input is a conventional computer component as in Fairwarnings. Obtaining information such as a set of medical results, for example by retrieving the results from a database over a network , is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a c physical processor, user interface). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of directives (2, 12); values (3, 13); types of content (4 – 6 and 14 – 16); characteristics of the directives (7 – 9 and 17 – 19) those that recite additional abstract ideas including: updates based on new literature (10, 20); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 10 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Michelson et al. (US PGPUB 2017/0262430 A1) in view of Osmani: “Getting Literal With ES6 Template Strings”; 2 July, 2018.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
Claims 1 and 11
Michelson discloses a textual information extractions system that includes the following limitations:
 A method for automatically generating medical research reports; (0003);
the method comprising:
obtaining a set of medical results derived from a corpus of medical literature, the set of medical results being represented by values of attributes; (0025, 0026, 0042);
obtaining a set of directives associated with the set of medical results, an individual directive corresponding to instructions for utilizing medical results from the set of medical results to generate reports; (0036, 0047, 0085); 
presenting a user interface configured to facilitate automated report generation, the user interface including a literature selection portion, an input portion, and a report portion, the literature selection portion being configured to obtain user entry and/or selection of medical literature from the corpus of medical literature, the input portion being configured to obtain narrative directions for generating the reports, , the report portion being configured to display reports generated based on the narrative directions; 
obtaining, via the literature selection portion, a user entry and/or selection of a subset of medical literature from the corpus of medical literature; obtaining, via the input portion, a narrative direction; generating a report based on the narrative direction; and presenting, via the report portion, the report; (0025, 0036, 0047, 0048, 0087, 0089).
Michelson discloses a medical evidence harvesting system and method that obtains medical literature (i.e. a set of medical results) from various known repositories (i.e. a corpus of medical literature). Each document includes values for a disease type, an intervention types and an outcome type (i.e. attributes). A user can query the system by any combination of disease, intervention and outcome to create a summation of the corpus of information corresponding to a dependency algorithm specified by the user (i.e. directive for utilizing medical results to generate a report). The system provides a web-based user interface that is used to define the information to be extracted for example by entering a query (i.e. a literature selection section). The user also specifies the dependency algorithm (i.e. narrative direction) that has instructions for generating the report, which is displayed.
Michelson does not disclose that the narrative direction includes an embedded directive. The embedded directive, as disclosed, is construed as a “placeholder” for a piece of information using “mail merge” like directives. For example, the placeholder {{outcome}} is replaced by the outcomes found in the literature and {{compare_table}} is a command to display a table of results. Osmani discloses JavaScript Template Strings that provide for embedded expressions - i.e. placeholders that substitute variable values for the placeholder and output the result as part of the same string. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the evidence harvesting system of Michelson so as to have included JavaScript Template Strings that provide embedded 
Claims 2 – 7, 10, 12 - 17 and 20
The combination of Michelson/Osmani discloses the limitations above relative to Claims 1 and 11. Additionally, Michelson discloses the following limitations:
wherein the set of directives includes directives of different classes, the different classes including a value class and an output class, directives of the value class including instructions to obtain one or more of the values of the attributes, and directives of the output class including instructions to generate content from one or more of the values of the attributes; (Michelson 0036, 0047, 0087) - disclosing values for disease, outcome or intervention and outputs in various forms;
wherein the one or more of the values of the attributes obtained in response to execution of the directives of the value class includes information present on the face of medical literature and/or information derived from the information present on the face of medical literature; (Michelson 0079) – disclosing extracting information from an abstract;
wherein the content includes a visualization of one or more of the values of the attributes; wherein the visualization includes one or more of a graph, a plot, a table, or a chart; (Michelson 0087) – disclosing various formats for the output; 
wherein the content includes a result of a computation utilizing one or more of the values of the attributes; (Michelson 0073, 0074, 0081) – disclosing displaying the results of computations;
wherein the narrative directions include natural language text; 
updating the reports based on changes to selected literature and/or addition of new literature to the corpus; (Michelson 0021, 0028) – disclosing updates.
Claims 8, 9, 18 and 19
The combination of Michelson/Osmani discloses the limitations above relative to Claims 1 and 11. Additionally, Osmani discloses the following limitations:
wherein the embedded directives are embedded by virtue of being in situ within the natural language text; (Osmani see String Substitution);
wherein the embedded directives are distinguished from the natural language text by distinct alphanumeric characters; (Osmani see String Substitution).
Osmani discloses embedded directives that are included in the Template Literal and that are distinguished using “{ }” symbols. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the evidence harvesting system of Michelson so as to have included JavaScript Template Strings that provide embedded instructions that substitute a variable value for the embedded instruction, in accordance with the teaching of Osmani, in order to allow for dynamic statement generation.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2010/0010935 a1 to Shelton discloses a system that collecting and aggregated information and generating an output that includes a placeholder for a score based on the information.
WO 2011/0140770 A1 to Feng discloses a report processing method that includes replacing a placeholder in a structured query language statement with a value after 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 4 August, 2021